DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite the limitation "the curved portion" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that there are two curved portions and it is unclear as to which of the two is being referenced. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibayama (JP2016-120831, with English machine translation).
Regarding claim 1, Shibayama discloses a tire having intended rotational direction and comprising a tread portion with tread surface defined between tread edges and a pair of buttress surfaces defined radially inwardly (see Fig. 3 with tread edge defined by line TE). As to the intended rotational direction, the tire is capable of being mounted and rotated in either direction. 
The buttress surface in Fig. 3 is provided with a plurality of curved protrusions which curve upwards (see annotated Fig. 3 below).

    PNG
    media_image1.png
    739
    456
    media_image1.png
    Greyscale

Regarding claim 2, the tread portion comprises a plurality of shoulder blocks divided by lateral grooves 26A and a first concave portion (see annotated Fig. 3 above) formed between the curved protrusion and the lateral groove disposed on the heel side. Either curved portion is considered to satisfy this positional arrangement (note the concave portion's position relative to upper curved portion's axially outermost edge).
Regarding claim 3, the curved protrusion extends to the lateral groove on the heel side (see top curved portion in annotated figure 3 above). 
Regarding claims 4 and 5, two curved portions are present with a second concave portion positioned therebetween (see annotated figure above, the upper or lower curved portion in the annotated figure read on the second curved portion).
Regarding claims 6 and 7, Figure 3 clearly illustrates the first concave portion as having a greater width than the second concave portion.
Regarding claims 8 and 9, the axially outer side of the block comprises an auxiliary concave portion that extends in the circumferential direction (in the annotated figure, the jagged groove or the straight circumferential groove read on the recited auxiliary concave portion).
Regarding claims 10 and 11, the jagged groove connects to the second concave portion.
Regarding claims 12 and 13, the auxiliary concave portion (jagged groove) is separated from the first concave portion by the lower curved portion.
Regarding claims 14-16, the limitations of claims 14-16 are satisfied with an alternative claim mapping of Shibayama. See annotated Fig. 3 below. Here, the jagged groove extending between heel and toe lateral grooves is construed as the auxiliary concave groove and the axially inner groove between the two concave portions is construed as the first concave portion (this groove also lies between the heel side lateral groove and the curved portion).

    PNG
    media_image2.png
    742
    491
    media_image2.png
    Greyscale

Regarding claims 17 and 18, the auxiliary concave portion (jagged groove in either of annotated Fig. 3) connects with the toe side lateral groove.
Regarding claims 19 and 20, the auxiliary concave portion has a middle section that decreases in width towards the heel side.

Claims 1-5, 8, 10, 12, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP2017-052362, with US 2019/0118580 as English language equivalent).
Regarding claim 1, Suzuki discloses a tire having intended rotational direction and comprising a tread portion with tread surface defined between tread edges and a pair of buttress surfaces defined 
The buttress surface in Fig. 4 is provided with a plurality of curved protrusions (see protrusion between grooves 11 and 12) that extend axially outwardly and curve toward a rotational direction (curves upward in the figure with upper side of figure being the heel side and lower side being the toe side).
Regarding claims 2 and 3, the tread comprises shoulder blocks defined between lateral grooves 5D (groove ends 5D may alternatively communicate with the first circumferential groove 3A, [0111]). The axially outer side surfaces of these shoulder blocks comprise the curved protrusion (defined between grooves 11 and 12) and a concave portion formed between the curved protrusion and the lateral groove (groove 11 having end 11b is a concave portion form between curved protrusion and the lateral groove 5D).
Regarding claims 4 and 5, the buttress portions comprise a second curved portion and a second concave portion (see protrusion portion between groove 12 and 5D with groove 12 being the second concave portion). 
Regarding claims 8 and 10, the buttress portion comprises an auxiliary concave portion extending in the tire circumferential direction (see axially outer groove segment 11 that extends to end 11a in Fig. 4). This auxiliary concave portion is connected to the second concave portion (groove 12).
Regarding claims 12 and 13, the auxiliary concave portion (outer segment of groove 11) is separated from the first concave portion by the curved portion (see Fig.4 with claim mapping as described above).
Regarding claims 17 and 18, the auxiliary concave portion (outer segment of groove 11) connects with the lateral groove (5D) on a toe side (bottom side in Fig. 4). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ibaraki (JP2006-199101) discloses a tread with buttress region having curved protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749